Citation Nr: 1800720	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  16-16 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than January 29, 2014, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Nelson, Counsel



INTRODUCTION

The Veteran had active service from February 2001 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of this case belongs to the RO in Los Angeles, California.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  The LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A June 2012 rating decision denied service connection for PTSD; the Veteran did not file a notice of disagreement with that decision.

2.  After the June 2102 rating decision, the Veteran first filed an application to reopen a claim for service connection for PTSD on January 29, 2014.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 29, 2014, for the grant of service connection for PTSD have not been met.  38 U.S.C. §§ 5110, 5107(b) (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist as to the matters being decided in this decision.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(2).  

When there is a prior final decision in the claims file and a later reopened claim results in a grant of the benefit, the general rule for effective dates for reopened claims applies. In such cases the effective date cannot be earlier than the subsequent claim to reopen.  38 C.F.R. §§ 3.400(r), 3.400(q)(2); Leonard v. Principi, 17 Vet. App. 447, 452 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).

VA must look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a).  VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  The amended regulations apply to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.

The Veteran filed a claim for service connection for PTSD in April 2012.  A June 2012 rating decision denied service connection for PTSD because the Veteran failed to report for a VA examination and there was no current disability or nexus to service.  The Veteran was notified of the denial, with appellate rights, and did not appeal.  The June 2012 rating decision therefore was final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

The Veteran's application to reopen a claim for service connection for PTSD was received by VA on January 29, 2014.  A September 2015 rating decision granted service connection for PTSD, effective September 15, 2014.  An April 2016 rating decision changed the effective date for the grant of service connection for PTSD to January 29, 2014, the date of receipt of the Veteran's application to reopen the claim of service connection for PTSD.

The Board finds that the date of claim is January 29, 2014.  There is no communication of record in between the 2012 rating decision and the 2014 claim.  The Board find that the date of entitlement is August 13, 2015, the date of the VA examination.  Even if VA found that the date of entitlement was during service, the later of the two dates is still January 29, 2014.  Moreover, an effective date prior to the date of the claim to reopen cannot be assigned; the appropriate date is thus already assigned.  See 38 C.F.R. §§ 3.400 (r), 3.400(q)(2).  In sum, the evidence of record provides no basis for an award of service connection for PTSD prior to January 29, 2014.


ORDER

An effective date earlier than January 29, 2014, for the grant of service connection for PTSD is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


